Title: Memorandum from William Eustis, [ca. 27 March] 1812
From: Eustis, William
To: Madison, James


[ca. 27 March 1812]


For consideration


Qr Master Genl—
1 Colo. Tallmage if he will accept which will be determined in the morng.


2 Colo. R. B. Livingston of N. York, father to the member of Congress—to be also more particularly enquired into in case of the declension of Tallmage.


3 Morgan Lewis.
Deputy Qr Masters—civil. Wm Linnard Phila. Captn. Swann N. Orleans. Anthony Lamb Albany now acting as M. Agents—One in Boston J. Eustis acting Agent for five years—or  Stetson a man of character & qualifications—Military Deputy Qr. M. 4 in number to be defer’d untill the character of Officers of the line is better developed.
Comsy Genl. of Purchases. Oliver Wolcott of N. York or Peter B. Porter.
1  First assistant Tench Coxe Phila.
3  T. Mellville Junr.
2  James Taylor Kentucky.
W. Eustis
Nominations to be made on Monday.
